Sam RobiNsoN, Associate Justice, dissenting. It was the opinion of the trial judge who saw the witnesses and heard the testimony that Mr. Farmer was not competent to make a will, and in my opinion the preponderance of the evidence sustains that view. Mr. Farmer was a resident of North Little Rock for many years. In the early 30’s he lost his eyesight, and the evidence shows that as early as 1941 he began to deteriorate mentally. In 1949 he and Mrs. Farmer went to live with their daughter, Mrs. O’Dell, in Tyler, Texas. During that year Mrs. Farmer fell at the back steps of her home in North Little Rock and broke her hip. The record is not clear on this point, but it appears that Mrs. Farmer had been to Texas and had returned to North Little Rock when she received the injury. In any event, she and Mr. Farmer were at Mrs. O’Dell’s home in Texas when Mrs. Farmer died in November, 1949. The following spring Mrs. O’Dell called her lawyer to draw Mr. Farmer’s will, but the lawyer did not write the will at that time. Instead, he called a doctor to examine into Mr. Farmer’s mental condition. Certainly, no lawyer called to write a will would refuse to do it and call a doctor to give the testator a mental examination unless the lawyer suspected that the person whose will was to be written was mentally incompetent. Just what the doctor found Farmer’s mental condition to be at that time, is not shown by the evidence, but presumably Mr. Farmer was in no condition to make a will, because no will was prepared at that time. Several months later someone, obviously an attorney, did draw a will, wbicb leaves everything to Mrs. O’Dell. Mrs. O’Dell says that a Judge Powers drew the will and brought it out to her house; that Mr. Farmer signed it and the lawyer then took it back to his office. Mr. O’Dell, the husband of Mrs. 0 ’Dell, says no lawyer was there when the will was executed. One of the witnesses to the execution of the will is Mrs. O’Dell’s son-in-law; the other witness is the family barber. Neither was called in this case to prove Mr. Farmer’s mental capacity. Nor was the lawyer who is alleged to have written the will called as a witness. To prove that the testator was of sound mind at the time of the execution of the will, the proponent of the will called only three witnesses. Two of these witnesses are greatly interested in the outcome of the litigation: Mrs. O’Dell is the sole beneficiary under the will, and, of course, her husband would like to see her win the case. The only other witness called to show the sanity of the testator was a doctor engaged to show Mr. Farmer to be sane. The doctor was called by Mrs. O’Dell to examine Mr. Farmer. There is nothing to indicate that she wanted to prove Mr. Farmer lacked the mental capacity to make a will. Moreover, the failure of the proponent of the will to call witnesses that must have been available speaks volumes. During the time Mr. Farmer was at Mrs. O’Dell’s, he suffered with spells of some kind that caused him to lose consciousness for as much as 45 minutes at a time. Mrs. O’Dell had a doctor with him on these occasions; in fact, in the majority opinion it is pointed out that Mrs. O’Dell testified that while at her home Mr. Farmer was under a doctor’s care and that his health had improved. No doubt it was highly significant to the Probate Judge that the doctor who Mrs. O’Dell says treated Mr. Farmer was not called to testify. Mr. Farmer moved with Mrs. O’Dell in July, 1949. In the spring of 1950 she had him examined for will-making purposes; in the fall of 1950 the will was executed. Mr. Farmer continued to live with Mrs. 0 ’Dell until the date of his death, January 23, 1953, and yet not one single visitor, neighbor or friend was called to show Mr. Farmer’s mental capacity to make a will. The proponent relied on the testimony of three witnesses only. Her own testimony and her husband’s, and that of a doctor called under strange circumstances to give Mr. Farmer a mental examination. To show Mr. Farmer’s mental incapacity to make a valid will, friends and neighbors who had known him intimately over a long period of years testified that he began to lose his mind several years before he went to live with Mrs. O’Dell; that he had paresis; that it was generally known in the neighborhood that he had lost his mind; that he did not know what he was doing for a long time before he left North Little Rock; that his condition seemed to grow worse; that he was not rational; that he had a stroke in 1945 or 1946; that he talked like a child and did not know old acquaintances; that this condition existed at the time he left North Little Rock; that at the time Mrs. Farmer fell and broke her hip she cried for help, a neighbor answered her calls and asked Mr. Farmer what was the matter, but he did not answer her; that his mind was not right; that he did not know what he was talking about, and what he said did not make sense; that this condition existed from 1941 to the time he left here a few months before a doctor was called to examine his mentality; that he was not capable of transacting business; that in 1949 Mrs. Farmer had Mr. Farmer put in the County Hospital because she could not control him; and in 1951 he did not know his own grandson. It appears to me that Mr. Farmer’s mental incapacity to make a will is established by a great preponderance of the evidence. In fact, no disinterested witness, with the possible exception of one doctor, testified that Mr. Farmer had the mental capacity to make a will. I think the decree should be affirmed, and for the reasons set out herein I respectfully dissent.